Case 2:20-cv-00229-NT Document 28 Filed 09/10/21 Page 1 of 1           PageID #: 2080




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 JENNIFER C.,                              )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 2:20-cv-00229-NT
                                           )
 KILOLO KIJAKAZI, Acting                   )
 Commissioner of Social Security,          )
                                           )
                     Defendant.            )


                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE


      On August 25, 2021, the United States Magistrate Judge filed with the Court,

with copies to the parties, his Recommended Decision (ECF No. 27). The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED and the Commissioner’s decision is AFFIRMED.



SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 10th day of September, 2021.
